t c summary opinion united_states tax_court donald tobkin petitioner v commissioner of internal revenue respondent docket no 6646-00s filed date donald tobkin pro_se ross m greenberg for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an addition_to_tax under sec_6651 of dollar_figure for after concessions noted hereafter the issues for decision are whether petitioner under sec_215 is entitled to an alimony deduction in excess of amounts allowed by respondent and whether petitioner is liable for the addition_to_tax under sec_6651 for the late filing of his federal_income_tax return some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner's legal residence at the time the petition was filed was broward county florida on his federal_income_tax return for petitioner claimed a deduction of dollar_figure for alimony paid to his former spouse jane seyler in the notice_of_deficiency respondent disallowed dollar_figure of the claimed amount thus allowing a dollar_figure petitioner's federal_income_tax return was a joint_return with his then spouse marilyn byrd the notice_of_deficiency is addressed jointly to petitioner and marilyn byrd tobkin the petition was initially filed as a joint petition by petitioner and marilyn byrd tobkin however the case was dismissed for lack of jurisdiction as to marilyn byrd tobkin on the ground that the petition was not filed on her behalf by a person authorized to do so alimony deduction at trial respondent conceded petitioner's entitlement to an additional alimony deduction of dollar_figure with the concession petitioner was allowed a total alimony deduction of dollar_figure leaving at issue petitioner's claim to an additional alimony deduction of dollar_figure petitioner is a medical doctor and a lawyer he received his medical degree from wayne state university school of medicine he began a medical practice in broward county florida in later he attended evening classes at the university of miami school of law and received a law degree in at the time of trial petitioner was engaged as a medical malpractice attorney his practice was plaintiff oriented with most cases taken on a contingency fee basis petitioner married jane seyler on date throughout his marriage to ms seyler and thereafter petitioner experienced depression the marriage was troubled and ms seyler eventually petitioned for divorce a final judgment of dissolution of marriage between the two was entered on date final judgment the final judgment provided that petitioner pay ms seyler permanent periodic alimony of dollar_figure per month the final petitioner married marilyn byrd tobkin on date and was involved in divorce proceedings with her at the time of trial judgment also provided that the alimony obligation would terminate upon the death of petitioner or the death or remarriage of ms seyler the final judgment confirmed an earlier order dated date that petitioner pay ms seyler's temporary attorney's_fees suit monies and costs in the amount of dollar_figure the final judgment further provided that petitioner shall as an incidence of support to the wife pay her attorney's_fees suit monies and costs the court specifically reserves jurisdiction for the purpose of determining the amount of the fees suit monies and costs petitioner filed for bankruptcy protection on date ms seyler thereafter filed a petition in state court seeking a determination as to the dischargeability of petitioner's obligations arising under the final judgment by order dated date the state court approved a stipulation of settlement that provided dollar_figure of ms seyler' sec_5 of this dollar_figure total dollar_figure was attorney's_fees dollar_figure was for accountant's_fees and dollar_figure was for an expert witness fee under u s c sec a a debt to a spouse former spouse or child of the debtor for alimony to maintenance for or support of such spouse or child in connection with a separation agreement divorce decree or other order of a court of record determination made in accordance with state or territorial law by a governmental_unit or property settlement agreement is nondischargeable in bankruptcy and the appropriate state court and the bankruptcy court have concurrent jurisdiction to determine the dischargeability of such obligations dollar_figure claim was nondischargeable and the remainder was dischargeable petitioner received a discharge_in_bankruptcy on date the final decree closing petitioner's bankruptcy case was entered on date in pursuant to his obligations under the final judgment petitioner paid dollar_figure to ms seyler these payments included dollar_figure made through broward county officials dollar_figure paid directly to ms seyler and dollar_figure made through the bankruptcy trustee as noted earlier respondent concedes that these payments were alimony and that petitioner was entitled to a dollar_figure deduction for alimony paid also in petitioner paid dollar_figure through the bankruptcy trustee to ms seyler's attorney for her legal fees incurred in connection with the divorce proceedings petitioner contends that these payments constitute alimony and it is these payments that the court addresses petitioner did not file his federal_income_tax return timely he had an accountant who reminded him that the return was due on date petitioner applied for and received an automatic_extension to file until date however petitioner and his then wife marilyn byrd did not file their joint federal_income_tax return by the extended deadline their return was received by the internal_revenue_service on date the first issue is whether petitioner is entitled to an alimony deduction in excess of the amounts allowed by respondent the facts as to this issue are not in dispute the issue is one of law therefore with respect to the burden_of_proof the court need not address the applicability of sec_7491 116_tc_438 sec_71 provides generally that alimony payments are included in the gross_income of the payee spouse and sec_215 provides generally that alimony payments are deductible by the payor spouse sec_215 provides in pertinent part that the term alimony means any alimony as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 sec_71 defines alimony as follows sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse thus for our purposes here if the divorce_or_separation_instrument provides that the payment by one spouse to or on behalf of the other spouse is not includable in the gross_income of the receiving spouse and is not allowable as a deduction to the payor spouse the payments do not constitute deductible_alimony sec_71 however if the obligation of the payor to make the payments terminates upon the death of the payee spouse and there is no obligation on the payor spouse to make any substitute_payments to the payee's estate the payments by the payor spouse would constitute alimony and such payments would be deductible under sec_71 respondent contends that petitioner's payment of ms seyler's attorney's_fees of dollar_figure is not deductible under sec_71 and d sec_71 thus requires that the divorce_or_separation_instrument between petitioner and ms seyler not designate petitioner's payment of ms seyler's attorney's_fees as a payment that was not includable in gross_income and not allowable as a deduction under sec_215 burkes v commissioner tcmemo_1998_61 in arguing that sec_71 was not satisfied respondent relies on paragraph of the findings in the final judgment which states in accordance with this court's order on wife's motion for clarification of order on temporary support the determination of taxability of all payments made to the wife or made on behalf of the wife was deferred until final hearing the court hereby determines that all payments made to the wife in accordance with this court's temporary support order is sic designated as non-taxable to her and non-deductible by the husband in accordance with sec_71 the temporary support order referred to is dated date and orders petitioner to pay dollar_figure per month to his spouse however the order makes no provision for nor imposes liability on petitioner for payment of attorney's_fees thus respondent's reliance on the final judgment is misplaced neither the paragraph respondent cites nor any other aspect of the final judgment designates petitioner's payment of ms seyler's attorney's_fees as a payment that is not includable in gross_income and not allowable as a deduction under sec_215 thus this provision of the final judgment does not support respondent's contention in order for petitioner's payment to be deductible as alimony petitioner's obligation to pay ms seyler’s attorney's_fees would have had to terminate in the event of her death sec_71 this requirement may be met either by the terms of the divorce decree or by operation of state law 387_us_456 cunningham v commissioner tcmemo_1994_474 in this case order no in the final judgment stated the husband shall as an incidence of support to the wife pay her attorney's_fees suit monies and costs the court specifically reserves jurisdiction for the purpose of determining the amount of the fees suit monies and costs while this provision of the final decree does not expressly state that the obligation survives the death of ms seyler it does contemplate continuing jurisdiction by the court on the matter additionally under florida law petitioner's obligation to pay the attorney's_fees of ms seyler would have continued after her death in canakaris v canakaris so 2d fla the florida supreme court stated although the award of lump sum alimony is not dependent upon a finding of a prior vested right there does arise upon the entry of a final judgment of a lump sum award a vested right which is neither terminable upon a spouse's remarriage or death nor subject_to modification it may consist of real or personal_property or may be a monetary award payable in installments jurisdiction may be expressly retained however to terminate lump sum alimony installment payments upon a spouse's remarriage or death when the parties agree to such a provision in a property settlement agreement further jurisdiction may be retained to enter periodic alimony if found necessary after such termination of lump sum alimony installment payments the court has noted that the majority of state courts including those of florida have concluded that an award of attorney's_fees remains viable and enforceable notwithstanding the death of one spouse before entry of a final divorce decree berry v commissioner tcmemo_2000_373 citing hirsch v hirsch so 2d fla dist ct app affd 36_fedappx_400 10th cir pursuant to florida domestic relations law a trial_court in florida can retain jurisdiction to dispose_of a claim for attorney's_fees fla stat ann sec dollar_figure west florida courts have affirmed the policy that obligations to pay attorney's_fees of a former spouse stemming from the divorce should survive the death of the payee faust v faust so 2d fla dist ct app the purpose of fla stat ann sec dollar_figure is to ensure that both parties to the dissolution action had similar ability to secure competent legal counsel steinberg wohl merlin p a v leyman so 2d fla ct app in the case of attorney's_fees the need therefor is not extinguished by a spouse's death whereas in the case of alimony for the decedent or other such claim death obviates the necessity therefor hirsch v hirsch supra pincite there is no logical reason why the wife's untimely demise should relieve the husband of an obligation which as a matter of policy and justice he ought to bear on the basis of florida law as well as the policy underlying awards of attorney's_fees in divorce actions the court concludes that the supreme court of florida would hold that petitioner would have remained liable for the attorney's_fees that the state court awarded to ms seyler even if she had died before entry of a final divorce decree commissioner v estate of bosch supra berry v commissioner supra adler v adler so 2d fla dist ct app the requirement of sec_71 has not been met respondent is sustained on this issue the second issue is whether petitioner is liable for the addition_to_tax under sec_6651 for failing to file a timely return for the year sec_6651 provides for an addition_to_tax if a tax_return is not filed timely unless the taxpayer establishes that the failure_to_file did not result from willful neglect and that the failure_to_file was due to reasonable_cause reasonable_cause_generally requires a taxpayer to demonstrate that he or she exercised ordinary business care or prudence sec_301_6651-1 proced admin regs willful neglect has been construed to mean a conscious intentional failure or reckless indifference 469_us_241 sec_7491 places the burden of production on the commissioner in court proceedings with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed once the commissioner meets this initial burden of production to show that the imposition of an addition_to_tax or penalty is appropriate the taxpayer bears the burden of proving his failure_to_file timely the required return did not result from willful neglect and that the failure was due to reasonable_cause higbee v commissioner t c pincite taking the extension into account the due_date for filing petitioner's tax_return was date the return was filed date on this record the court concludes that respondent produced sufficient evidence to show that the sec_6651 addition_to_tax is appropriate petitioner cited a variety of reasons for not filing timely including his belief that he had overpaid his tax_liability through withholdings reliance on an income_tax adviser chronic depression and estoppel waiver that sort of thing stemming from his bankruptcy however the evidence in the record is insufficient to absolve petitioner of liability on the basis of the reasons he cited in fact petitioner was aware of his tax obligations as evidenced by a timely filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return see radde v commissioner tcmemo_1997_490 further petitioner was mistaken in his belief because the examination of petitioner's return commenced after date sec_7491 applies that he had overpaid through withholdings his return showed tax due of dollar_figure finally he did not establish depression as reasonable_cause see farley v commissioner tcmemo_1993_31 depression or emotional illness as a defense to the addition_to_tax for delinquent filing does not apply unless the taxpayer shows that he was incapable of exercising ordinary business care and prudence during the period petitioner has not shown that his failure_to_file a timely return for was due to reasonable_cause or did not result from willful neglect respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
